  Case 6:21-cv-00935-PGB-EJK Document 1 Filed 05/31/21 Page 1 of 5 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                            CASE NUMBER: ____________________

LASANDRA COOPER,

               Plaintiff,

vs.

ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
d/b/a ADVENTHEALTH ALTAMONTE SPRINGS,

            Defendant.
__________________________________________/

                                           COMPLAINT

       COMES NOW, Plaintiff, LASANDRA COOPER, by and through her undersigned

counsel, and sues the Defendant, ADVENTIST HEALTH SYSTEM/SUNBELT, INC. d/b/a

ADVENTHEALTH ALTAMONTE SPRINGS, and alleges as follows:


                                        INTRODUCTION

       1.      This is a proceeding for damages to redress the deprivation of rights secured to

the Plaintiff by the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”).

                                 JURISDICTION AND VENUE

       2.      The Court has jurisdiction over their controversy based upon the FMLA, and

venue is proper as all acts described herein occurred within this judicial district.

                                             PARTIES

       3.      At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

juris, and an employee of the Defendant.




                                                  1
  Case 6:21-cv-00935-PGB-EJK Document 1 Filed 05/31/21 Page 2 of 5 PageID 2




        4.        At all times material hereto, the Plaintiff was an employee and member of a

protected class within the meaning of the FMLA.

        5.        At all times material hereto, Defendant was a Florida Corporation doing business

and services in this judicial district, was the employer or former employer of the Plaintiff, and is

an employer as defined by the FMLA.

                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

        6.        The Plaintiff has exhausted and fulfilled all conditions precedent to the institution

of this action.

                                      STATEMENT OF FACTS

        7.        The Plaintiff had been a full-time employee for the Defendant since November of

2001 and was a satisfactory employee.

        8.        Plaintiff was in need of a surgery and begun the initiation of the FMLA process in

late January of 2020 for a three month leave in March of 2020.

        9.        This included numerous discussions with supervisors/managers, Heather Sanders

and Jessica, about her need for leave.

        10.       Plaintiff had already seen her doctor multiple times, scheduled her surgery, and

obtained her doctors notes before going through FMLA Source, Defendant’s FMLA

administrator.

        11.       In fact, the surgery was scheduled to take place at Defendant’s location.

        12.       Nevertheless, just days after Plaintiff commenced this process with FMLA

Source, and obtained her FMLA paperwork, she was terminated on February 14, 2020 for a

situation where there was an emergency at the time she was on her break, yet the battery on her




                                                    2
  Case 6:21-cv-00935-PGB-EJK Document 1 Filed 05/31/21 Page 3 of 5 PageID 3




Spectralink telephone (provided by the Defendant) was not working and therefore she was not

available.

          13.      As soon as Plaintiff received word from the Defendant on her cell phone, she

came to aid.

          14.      Nevertheless, Plaintiff was terminated.

                                                 COUNT I

                                       FMLA INTERFERENCE

          15.      The Plaintiff incorporates by reference paragraphs 1-14 herein.

          16.      At all times material to this lawsuit, the Plaintiff was entitled to leave under the

FMLA.

          17.      The Defendant unlawfully interfered with the Plaintiff’s exercise of her FMLA

rights by failing to provide Plaintiff with her needed FMLA leave.

          18.      As a direct and proximate result of the Defendant’s unlawful treatment, the

Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

future, under the FMLA.

          19.      The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

costs and expenses related to this litigation under the FMLA.

          WHEREFORE, the Plaintiff, LASANDRA COOPER, requests that judgment be entered

against      the   Defendant,     ADVENTIST         HEALTH        SYSTEM/SUNBELT,           INC.     d/b/a

ADVENTHEALTH ALTAMONTE SPRINGS, for all damages recoverable under the FMLA, in

addition to all litigation expenses and costs, including attorneys’ fees and any other lawful and

equitable relief this Court deems to be just and proper.




                                                      3
  Case 6:21-cv-00935-PGB-EJK Document 1 Filed 05/31/21 Page 4 of 5 PageID 4




                                               COUNT II

                                        FMLA RETALIATION

          20.     The Plaintiff incorporates by reference paragraphs 1-14 herein.

          21.     At all times material to this lawsuit, the Plaintiff was entitled to leave under the

FMLA.

          22.     As a result of this exercise of the FMLA, the Defendant intentionally, willfully

and unlawfully retaliated against the Plaintiff, in violation of the FMLA.

          23.     That the Defendant’s decision to adversely affect the Plaintiff was both connected

to, and in response to the Plaintiff’s FMLA coverage.

          24.     As a direct and proximate result of the Defendant’s unlawful treatment, the

Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

future, under the FMLA.

          25.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

costs and expenses related to this litigation under the FMLA.

          WHEREFORE, the Plaintiff, LASANDRA COOPER, requests that judgment be entered

against     the   Defendant,     ADVENTIST         HEALTH        SYSTEM/SUNBELT,           INC.     d/b/a

ADVENTHEALTH ALTAMONTE SPRINGS, for all damages recoverable under the FMLA, in

addition to all litigation expenses and costs, including attorneys’ fees and any other lawful and

equitable relief this Court deems to be just and proper.

                                      DEMAND FOR JURY TRIAL
   The Plaintiff demands a jury trial.




                                                     4
Case 6:21-cv-00935-PGB-EJK Document 1 Filed 05/31/21 Page 5 of 5 PageID 5




    Dated: May 31, 2021.         Respectfully submitted,

                                 Law Offices of Levy & Levy, P.A.
                                 1000 Sawgrass Corporate Parkway, Suite 588
                                 Sunrise, Florida 33323
                                 Telephone: (954) 763-5722
                                 Facsimile: (954) 763-5723
                                 Counsel for Plaintiff

                                 /s/ Chad Levy
                                 CHAD E. LEVY, ESQ.
                                 chad@levylevylaw.com
                                 Secondary: assistant@levylevylaw.com
                                 F.B.N.: 0851701
                                 DAVID M. COZAD, ESQ.
                                 david@levylevylaw.com
                                 F.B.N.: 333920




                                    5
